741 N.W.2d 520 (2007)
In re David METCALF and Sherry Metcalf, Minors.
Department of Human Services, Petitioner-Appellee,
v.
Duane Armas Nieminen, Respondent-Appellant, and
Sherry Marie Metcalf, Respondent.
Docket Nos. 135275, 135276. COA Nos. 276846, 276847.
Supreme Court of Michigan.
December 7, 2007.
On order of the Court, the application for leave to appeal the October 23, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we *521 are not persuaded that the questions presented should be reviewed by this Court.